                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE


CHRISTMAS LUMBER COMPANY, INC.,                       )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       No. 3:19-CV-55-HBG
                                                      )
NWH ROOF & FLOOR TRUSS SYSTEMS,                       )
LLC,                                                  )
                                                      )
       Defendant.                                     )


                                    MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 14].

       Now before the Court is Defendant’s Motion to Dismiss the Complaint or, in the

Alternative, to Compel Arbitration and Stay Proceedings or, Alternatively, to Transfer Case to

Western District of Michigan [Doc. 11]. Plaintiff has responded in opposition, and Defendant has

replied. Accordingly, for the reasons more fully explained below, the Court DENIES Defendant’s

Motion [Doc. 11].

I.     BACKGROUND

       The present matter arises out of a contract dispute. [Doc. 1-1 at ¶ 3]. Plaintiff is a lumber

company, and as part of its business, it manufactures roof trusses to be installed into structures.

[Id. at ¶ 4]. Defendant sells, constructs, repairs, upgrades, and installs roof and floor truss

production equipment. [Id. at ¶ 5]. In October 2017, the parties met at the Building Components

Manufacturers Conference, wherein they discussed Plaintiff’s need for a more efficient truss


                                                      1
production system and Defendant’s ability to meet that need. [Id. at ¶ 10]. Plaintiff provided

Defendant with photographs and drawings of the layout of its truss production system. [Id. at ¶

11].   Later, on December 14, 2017, Defendant provided Plaintiff a preliminary quote of

$263,447.00 to fulfill Plaintiff’s needs. [Id. at ¶ 12]. Several days later, on December 18, 2017,

Defendant’s representatives visited Plaintiff’s truss plant, and Defendant took photographs and

measurements of all the equipment. [Id. at ¶ 13]. The parties stayed in contact to finalize the

necessary specifics to complete the roof truss production system installation. [Id. ¶ at 14].

       On March 9, 2018, Defendant provided Plaintiff with its final quote that included additional

necessary equipment, additional labor services for five days of installation work, and three round

trips of freight. [Id. at ¶ 15]. On March 26, 2018, Plaintiff signed a purchase order, accepting the

order from Defendant and forming the underlying contract. [Id. at ¶ 16]. As part of its terms, the

contract included refurbishing the eight existing tables that were part of Plaintiff’s production line.

[Id. at ¶ 17]. The installation date was scheduled to begin on June 18, 2018, at Plaintiff’s facility.

[Id. at ¶ 18]. After the parties entered into the contract, but before the installation commenced,

Defendant advised Plaintiff that Defendant should completely rebuild Plaintiff’s tables, rather than

refurbish them as originally purposed. [Id. at ¶ 19]. Defendant also concluded that Plaintiff’s

existing automated channels would properly integrate with the newly constructed tables and other

equipment Defendant was providing. [Id. at ¶ 20].

       Defendant began the installation on June 18, 2018. [Id. at ¶ 21]. The Complaint alleges

that Plaintiff relied on Defendant’s expertise and its representation that it had the knowledge and

skill to design, direct, supervise, and implement the desired upgrade to Plaintiff’s truss production

system contracted by the parties. [Id. at ¶ 22]. Plaintiff alleges that during the installation, issues

arose with respect to the alignment of the newly constructive tables. [Id. at ¶ 23]. The issues with



                                                      2
the alignment of the tables resulted in Plaintiff’s existing automated channels not properly fitting

within the tables. [Id. at ¶ 24]. Defendant’s representative Ed Joseph assured Plaintiff the tables

were “dead nut.” [Id. at ¶ 25]. Plaintiff states that the table alignment issues and the inability of

the channel to properly fit within the tables led to problems with the compatibility of components

and the new equipment such that the system failed to work efficiency and caused damage to

Plaintiff’s existing equipment and overall business results. [Id. at ¶ 26]. The Complaint states that

the process of installing the new production system totaled two weeks and that Defendant left the

plant with the truss production system not working in an automated and integrated manner as

Defendant represented it would after the system was upgraded. [Id. at ¶¶ 27-28].

       Plaintiff alleges breach of contract, breach of implied warranty for a particular purpose,

breach of implied warrant of merchantability, and negligence. [Id. at 6-8].

II.    POSITIONS OF THE PARTIES

       Defendant argues that the Complaint should be dismissed because Plaintiff agreed to

litigate claims arising out of the contract in Michigan and also agreed to arbitration. In the

alternative that the Court declines to dismiss the Complaint, Defendant seeks (1) an order

compelling arbitration and staying these proceedings, or (2) an order transferring this case to the

Western District of Michigan. For grounds, Defendant asserts that Plaintiff signed the contract,

which included Schedule B. Schedule B provides that the exclusive venue in any action, including

arbitration, is in Lansing, Michigan. Schedule B also provides that the purchaser consents to

personal jurisdiction of such courts having jurisdiction over Lansing, Michigan.            Further,

Defendant asserts that Schedule B also includes an arbitration provision. Finally, if the Court

declines to dismiss the Complaint, Defendant argues that Plaintiff’s negligence claim is barred by

the economic loss doctrine.



                                                     3
       Plaintiff filed a Response [Doc. 16], arguing that it never agreed to Schedule B in the

contract. Specifically, Plaintiff states that Defendant never furnished it with a copy of Schedule

B. Plaintiff states that the contract provides, “Purchaser has read and agreed to the Schedule B

contract agreement terms:” [Doc. 16 at 3]. Plaintiff states that the colon at the end of the sentence

signals that an additional signature was required. Plaintiff relies on the Affidavit of Theron Tee

Cleveland (“Cleveland”), who states as follows:

                Since I had never been provided a copy of Schedule B, I did not sign
                my name after the colon following this statement concerning
                Schedule B. The inclusion of the colon indicated clearly to me that
                the form called for a second signature by Purchaser if Schedule B
                was a part of the contract. It was my assumption that Schedule B
                did not apply to the work covered by Exhibit D since [Defendant]
                had not sent a copy on the three occasions that they sent me a
                quotation for #17-4851.

[Id. at 4].   Plaintiff states that it received Schedule B on June 28, 2018, but it accompanied a

different quote for equipment and had nothing to do with the quote that Plaintiff signed three

months earlier that is the subject of this suit. Thus, Plaintiff denies that Schedule B is part of the

contract. Further, Plaintiff argues that the economic loss doctrine does not apply to this case, and

therefore, Plaintiff’s negligence claim is proper.

       Defendant filed a Reply [Doc. 17], maintaining that Schedule B is part of the contract.

Defendant argues that it is irrelevant that Plaintiff did not receive a copy of Schedule B. Further,

Defendant argues that Plaintiff’s hyper technical reading of the contract is not reasonable and that

the colon at the end of the statement that Plaintiff “read and agreed” to Schedule B does not free

Defendant of the consequence of that representation. Finally, Defendant argues that evaluation of

its Motion to Dismiss with respect to the negligence claim must be based on allegations pled in

the Complaint and that the Court should not consider the factual allegations Plaintiff has now

asserted.


                                                      4
III.   STANDARD OF REVIEW

       Defendant cites both Federal Rules of Civil Procedure 12(b)(1) and (b)(6) in its Motion.

Pursuant to Rule 12(b)(1), a claim for relief may be dismissed if the court lacks subject matter

jurisdiction. “A plaintiff bears the burden of proving jurisdiction and a court is empowered to

resolve factual disputes when subject matter jurisdiction is challenged.” Zundel v. Mukasey, No.

3:03-cv-105- 2009 WL 3785093, at *3 (E.D. Tenn. Nov. 10, 2009) (citing Hollins v. Methodist

Healthcare, Inc., 474 F.3d 223, 224 (6th Cir. 2007)) (other citations omitted). A challenge of

jurisdiction may be made through a facial attack or a factual attack. Gentek Bld. Prods., Inc. v.

Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007) (citing Ohio Nat’l Life Ins. Co. v. United

States, 922 F.2d 320, 326 (6th Cir. 1990)). A facial attack challenges the sufficiency of the

pleading, and a court must take the allegations in the complaint as true. Id. “On the other hand,

where there is a factual attack, the Court must weigh the conflicting evidence provided by the

plaintiff and the defendant to determinate whether subject matter jurisdiction exists.” U.S. v.

Chattanooga-Hamilton County Hosp. Authority, 958 F. Supp. 2d 846, 854 (E.D. Tenn. 2013)

(citing Gentek, 491 F.3d at 330). The Court may consider evidence, including but not limited to,

“affidavits, documents, an even a limited evidentiary hearing to resolve jurisdictional facts.” Id.

(citing Gentek, 491 F.3d at 330). “The party asserting that subject matter jurisdiction exists has

the burden of proof.” Id. (citing Davis v. United States, 499 F.3d 590, 594 (6th Cir. 2007)).

       A motion to dismiss pursuant to Rule 12(b)(6) requires the Court to construe the complaint

in the light most favorable to the plaintiff and to assume the veracity of well-pleaded factual

allegations in the complaint. Thurman v. Pfizer, Inc., 484 F.3d 855, 859 (6th Cir. 2007). “[A]

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Bell Atlantic Corp.



                                                      5
v. Twombly, 550 U.S. 544, 570 (2007)). The Court, however, is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

IV.    ANALYSIS

       The Court has considered the parties’ positions as outlined above, and for the reasons more

fully explained below, the Court finds Defendant’s Motion not well taken, [Doc. 11] and it is

DENIED.

       The Court will first address whether this case should be litigated in this forum and then

turn to Defendant’s argument regarding Plaintiff’s negligence claim.

       A.      Forum

       As an initial matter, there does not appear to be any factual disputes between the parties.

See also [Doc. 17 at 10] (Defendant’s Reply) (“Here, there are no disputes of fact between the

parties . . .”). The primary dispute is simply whether Schedule B is part of the contract. If it is,

then this case is subject to arbitration and/or litigation in Michigan. Specifically, Schedule B

contains the following provisions:

               This Contract shall be governed by and construed in accordance
               with the laws of the state of Michigan. The Seller and Purchaser
               agree that this Contract is made in Lansing, Michigan. The Seller
               and Purchaser agree that this Contract is made in Lansing, Michigan
               and they further agree that exclusive venue in any action (including
               arbitration) arising out of the Contract shall be proper only in
               Lasing, Michigan. Purchaser consents to the personal jurisdiction
               of such courts having jurisdiction over Lansing, Michigan.

               Any controversy between the Seller and Purchaser shall be settled
               by arbitration in Lansing, Michigan. Any arbitration shall be
               conducted in accordance with the Commercial Arbitration Rules of
               the American Arbitration Association and in accordance with
               Michigan’s Revised Uniform Arbitration Act. A court of competent
               jurisdiction may render judgment based on the arbitrator’s decision.




                                                     6
[Doc. 11 at 2-3; Doc. 16-1 at 16]. 1

       In the present matter, the contract, bearing the number 17-4851, (hereinafter, “Contract”)

was signed by Plaintiff on March 26, 2018. 2 The Contract states, “Order Accepted by Purchaser:”

and it contains Cleveland’s signature following the colon. [Doc. 16-1 at 12]. The Contract also

requests the “date:” wherein Cleveland wrote, “3/26/17.” [Id.]. Under Cleveland’s signature, the

Contract contains the following sentence: “Purchaser has read and agreed to the Schedule B

contract agreement terms:” Cleveland did not sign his name after the above sentence, explaining

as follows:

               Since I had never been provided a copy of Schedule B, I did not sign
               my name after the colon following this statement concerning B. The
               inclusion of the colon indicated clearly to me that the form called
               for a second signature by Purchaser if Schedule B was part of the
               contract. It was my assumption that Schedule B did not apply to the
               work covered by Exhibit D [Doc. 16-1 at 12] since [Defendant] has
               not sent a copy of the three occasions that they sent me quotations
               for #17-4851.

[Doc. 16-1 at 2-3].

        Defendant does not dispute that prior to Plaintiff signing the Contract, it never provided

Plaintiff with a copy of Schedule B. Defendant believed that Plaintiff had Schedule B, and Plaintiff



       1
           Defendant states that Schedule B is attached to the Declaration of Edward Joseph. [Doc.
11-1]. There are no attachments to Joseph’s Declaration; however, there does not appear to be a
dispute about the contents of Schedule B. Further, Plaintiff included Schedule B as an exhibit
[Doc. 16-1 at 16], and the language therein is verbatim to the language that Defendant includes in
its brief. [Doc. 11 at 2-3]. In addition, Plaintiff states that the Court should not review Schedule B
because the Complaint does not refer to Schedule B, and therefore, “[a]bsent the provisions of
Schedule B, there is no basis upon which to grant the relief requested by Defendant.” [Doc. 16 at
12]. Plaintiff, however, submitted Schedule B in its filings. Further, as mentioned above, the
Court is permitted, and must, review Schedule B to determine whether there is a valid arbitration
or forum selection clause.
       2
          As Plaintiff points out, the date on the Contract actually states, “3/26/17,” [Doc. 16-1 at
12], but the parties do not dispute that the correct date is March 26, 2018, and that 2017 is simply
an error.

                                                      7
did not indicate otherwise. Defendant argues that it provided a copy of Schedule B in an email to

Plaintiff on June 28, 2018, and during that time, Defendant was still in the process of performing

under the Contract. Plaintiff states that when it received Schedule B on June 28, 2018, it was part

of a different quote for different work, which Plaintiff did not agree to or accept.

       The parties agree that “a contract must result from a meeting of the minds of the parties in

mutual assent to the terms.” Walker v. Ryan's Family Steak Houses, Inc., 400 F.3d 370, 383 (6th

Cir. 2005) (citing Higgins v. Oil, Chemical and Atomic Workers Int'l Union, Local No. 3–677, 811

S.W.2d 875, 879 (Tenn. 1991)); see also Kloian v. Domino’s Pizza, L.L.C., 733 N.W.2d 766, 770

(Mich. Ct. App. 2006) (explaining that under Michigan law, a contract is formed upon an offer

and acceptance and a mutual assent or meeting of the minds on all essential terms). “[M]utual

assent is gathered from the language of the contract rather than the unexpressed or undisclosed

intentions of the parties.” Robert J. Denley Co. v. Neal Smith Const. Co., No. W2006-00629-

COA-R3CV, 2007 WL 1153121, at *4 (Tenn. Ct. App. Apr. 19, 2007); Kloian, 733 N.W.2d at 771

(explaining that the meeting of the minds is “judge by an objective standard, looking to the express

words of the parties and their visible acts, not their subjective state of mind”) (quotations omitted).

The parties also agree, “It is a bedrock principle of contract law that an individual who signs a

contract is presumed to have read the contract and is bound by its contents.” 84 Lumber Co. v.

Smith, 356 S.W.3d 380, 383 (Tenn. 2011); Lease Acceptance Corp. v. Adams, 724 N.W.2d 724,

732 (Mich. Ct. App. 2006) (“[T]he law is clear that one who signs an agreement, in the absence of

coercion, mistake, or fraud, is presumed to know the nature of the document and to understand its

contents, even if he or she has not read the agreement.”).

        Further, “writings referred to in a written contract are incorporated by reference into the

contract and must be considered as part of the agreement of the parties.” Lasco Inc. v. Inman



                                                      8
Constr. Corp., 467 S.W.3d 467, 473 (Tenn. Ct. App. 2015); In re Estate of Koch, 912 N.W.2d 205,

214 (Mich. Ct. App. 2017) (“When a contract incorporates a writing by reference, it becomes part

of the contract, and courts must construe the two documents as a whole.”).

        Here, the Court finds that there was no meeting of the minds that Schedule B was part of

the Contract. Specifically, Cleveland signed that he accepted the order, but directly below his

signature, the Contract states, “Purchaser has read and agreed to the Schedule B contract agreement

terms:” The colon at the end of the sentence signals that something else follows (i.e., a signature). 3

       Moreover, the parties do not dispute that Plaintiff did not receive Schedule B at the time

the Contract was signed. Plaintiff explains that its representative did not place his signature after

the phrase, “Purchaser has read and agreed to the Schedule B contract agreement terms:” because

he did not receive Schedule B and believed that it did not pertain to the Contract he was signing.

The fact that Plaintiff did not receive or read Schedule B is not dispositive, but coupled with the

phrase and punctation in the Contract, such leads the Court to conclude that Plaintiff’s belief is a

reasonable interpretation of the Contract.

       The cases that Defendant relies on do not convince this Court otherwise. For instance, in

Logan & Kanawha Coal Co., v. LLC v. Detherage Coal Sales, LLC, 514 F. App’x 365 (4th Cir.

2013), the Court held that the parties’ contract incorporated an arbitration clause by reference. Id.

at 366. There, plaintiff faxed a purchased order to defendant, and the fax cover sheet stated in

handwriting that the fax consisted of two pages and included with the cover sheet a one-page

purchase order, which stated, “ALL TERMS & CONDITIONS ON THE FOLLOWING PAGES

ARE INTO [sic] AND MADE PART OF THIS CONTRACT.” Id. The plaintiff, however, did


       3
          See Merriam-Webster’s Dictionary, https://www.merriam-webster.com/dictionary/colon
(last visited March 10, 2020) (defining “colon” as a punctuation mark used chiefly to direct
attention to matter (such as a list, explanation, quotation, or amplification) that follows”)
(Emphasis added).

                                                      9
not include the “following pages” to the fax. Id. The defendant signed the purchase order and

never informed plaintiff that it had not received the terms and conditions referenced in the purchase

order. Id. The defendant, however, had previously received the arbitration clause in relation to

prior contracts it had with the plaintiff. Id. Following a dispute, plaintiff filed an arbitration

demand. Id. at 367.

       The Court held that there was a valid arbitration provision, which was incorporated by

reference. Id. at 369. The Court explained as follows:

               Incorporation by reference is proper where the underlying contract
               makes clear reference to a separate document, the identity of the
               separate document may be ascertained, and incorporation of the
               document will not result in surprise or hardship. Standard Bent
               Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 447 (3d
               Cir.2003); see also 11 Williston on Contracts § 30:25 (4th ed.2011).
               Although it must be clear that the parties to the agreement had
               knowledge of and assented to the incorporated terms, Williston on
               Contracts § 30:25, the party challenging incorporation need not have
               actually received the incorporated terms in order to be bound by
               them, especially when both parties are sophisticated business
               entities. See Standard Bent Glass, 333 F.3d at 447 n. 10.

Logan, 514 F. App'x at 367–68. The Court continued that merchants must exercise a higher level

of diligence and that “where the parties are familiar with the secondary document at issue due to

an ongoing business relationship or course of dealing, incorporation may be easier.” Id. at 368

(citation omitted). The Court noted that the contract made a clear reference to a second document:

“the terms and conditions on the following pages.” Id. at 369. The Court also reasoned that the

identity of the secondary document was sufficiently ascertainable and that “parties’ course of

dealings allays any concern that incorporation will result in surprise or hardship to [defendant].”

Id.

       Here, however, the Contract does not mention any “following pages,” and there is no

evidence that the parties previously engaged in business prior to signing the Contract. Further,


                                                     10
there is no clear reference that the Contract incorporates Schedule B as part of the parties’

agreement. As the undersigned mentioned above, it appears that the phrase, “Purchaser has read

and agreed to the schedule B contract agreement terms:” requires a separate signature as opposed

to incorporating a separate document into the Contract.

       Defendant also cites to Standard Bent Glass v. Glassrobots Oy, 333 F.3d 440 (3d. Cir.

2003), wherein the Court also found that the arbitration provision was incorporated by reference.

The Court explained as follows:

               The seller's terms may include documents or provisions
               incorporated by reference into the main agreement. Traditional
               documents incorporated by reference into contracts include
               accepted industry guidelines or parallel agreements between the
               parties. Incorporation by reference is proper where the underlying
               contract makes clear reference to a separate document, the identity
               of the separate document may be ascertained, and incorporation of
               the document will not result in surprise or hardship

Id. at 447. The Court found that the arbitration agreement was incorporated into the contract

because the contract contained references to an appendix, which included the arbitration

agreement, as well as an explicit reference to arbitration as the method of dispute resolution; the

cover letter to the agreement referred to the enclosure of certain appendices, and the contract

provided that if the parties could not agree to a completion date, “the matter shall be submitted to

arbitration as set out later in this agreement.” Id. Further, other provisions in the contract

referenced the appendix containing the arbitration agreement. Id.

       Unlike the contract in Standard Bent Glass, the instant Contract does not refer to additional

appendixes, pages, or an arbitration provision. Instead, on its face, Schedule B appears to be a

separate agreement requiring a separate signature. Compare Robert J. Denley Co. v. Neal Smith

Const. Co., No. W2006-00629-COA-R3CV, 2007 WL 1153121, at *3 (Tenn. Ct. App. Apr. 19,




                                                    11
2007) (finding arbitration appropriate when the contract expressly adopted by reference the

“general conditions of the contract for construction,” which contained the arbitration clause).

       Defendant argues that requiring Plaintiff’s signature because there is a colon after the

phrase, “Purchaser has read and agreed to the Schedule B contract agreement terms:” is a hyper

technical reading of the Contract. Defendant also asserts that the word “date” is not included

beside the phrase but is included beside Plaintiff’s signature. Defendant argues that the absence

of another “date” establishes that a signature is not necessary. While the Court has considered

such an interpretation, the Court ultimately disagrees. The Court finds that the colon after the

phrase, the fact that Plaintiff did not receive Schedule B at the time the Contract was signed, there

is no indication of the contents of Schedule B in the Contract, and Schedule B is not explicitly

incorporated into the Contract, establishes that Schedule B is not part of the Contract.

       B.      Negligence

       Defendant argues that Plaintiff’s negligence claim should be dismissed because the

economic loss doctrine bars such a claim under Michigan and Tennessee law. Defendant states

that Plaintiff’s negligence claim asserts that it incurred economic loss (in the form of decreased

value of the purportedly non-functioning equipment and lost profits from the alleged decreased

value in productivity) and that such economic loss was the result of Defendant’s alleged negligence

in performance of its contractual duties. Defendant states that Plaintiff must instead seek recovery

under theories of contract and remedies made available to it under the Uniform Commercial Code.

Defendant asserts that the fact that it rendered some services in the form of supervision of

installation under the Contract with Plaintiff does not remove the action from the scope of what is

essentially a claim for the alleged defective and/or non-conforming goods.




                                                     12
       Plaintiff denies that the economic loss doctrine applies in this case. Plaintiff states that it

has a claim for damage to its property that it already owned. In addition, Plaintiff further argues

that it has alleged that Defendant’s negligent rendition of serves in designing, supervising, and

implementing the installation of the new components were useless and the existing system had to

be substantially rebuilt. Plaintiff states that the economic loss doctrine does not apply to contracts

for services. Plaintiff cites to the Complaint and Cleveland’s Affidavit in support of its argument.

       Defendant argues that the evaluation of the negligence claim must be based on the

allegations in the Complaint and not based on Cleveland’s Affidavit. Defendant maintains that

based on the allegations of the Complaint, the negligence claim against Plaintiff falls within the

scope of the economic loss doctrine and should be dismissed. Defendant states that even if the

Court considers the Affidavit, dismissal of the negligence claim is still appropriate because the

alleged loss of function, incomparability, and damage to the other component parts is not damage

to other property as that term has been defined and applied in the context of the economic loss

doctrine. Finally, Defendant argues that the Tennessee Court of Appeals has applied the economic

loss doctrine in the context of service contracts.

       As an initial matter, the Court agrees with Defendant that on a motion to dismiss pursuant

to Rule 12(b)(6), it is not proper to consider matters outside the pleadings. Therefore, the Court

declines to review Cleveland’s Affidavit as to this argument. Further, the Court notes in its

Motion, Defendant, in a footnote, argues that Michigan law should apply. Defendant also states,

however, “These same principals and understanding of the economic loss doctrine apply under

Tennessee law.” [Doc. 11 at 19]. Defendant then proceeds to rely on Tennessee law. In its

Response, Plaintiff relies on Tennessee law. “In a diversity action, the district court must apply

the choice-of-law rules of the state in which it sits.” CPC Int'l, Inc. v. Aerojet-Gen. Corp., 825 F.



                                                     13
Supp. 795, 802 (W.D. Mich. 1993) (other citations omitted). Because the parties have not briefed

this issue, but they both cite to Tennessee law, the Court will follow suit.4

       “The economic loss doctrine is ‘a judicially created principle that reflects an attempt to

maintain separation between contract law and tort law by barring recovery in tort for purely

economic loss.’” Am.'s Collectibles Network, Inc. v. Sterling Commerce (Am.), Inc., No. 3:09-CV-

143, 2011 WL 2118574, at *3 (E.D. Tenn. May 26, 2011) (quoting Ham v. Swift Transp. Co.,

Inc., 694 F.Supp.2d 915, 921 (W.D. Tenn. 2010)) (other quotations omitted). Specifically, the

“doctrine provides that ‘[i]n a contract for the sale of goods where the only damages alleged come

under the heading of economic losses, the rights and obligations of the buyer and seller are

governed exclusively by the contract.’” Id. (quoting Trinity Indus., Inc. v. McKinnon Bridge Co.,

Inc., 77 S.W.3d 159, 171 (Tenn. Ct. App. 2001)), abrogated on other grounds, Bowen ex rel. Doe

v. Arnold, 502 S.W.3d 102 (Tenn. 2016).

       Plaintiff makes two arguments in support of its negligence claim. First, Plaintiff argues

that it has alleged in its Complaint that Defendant damaged other property. See [Doc. 1-1 at ¶ 26]

(The table alignment issues and the inability of the channel to properly fit within the tables led to

problems with the compatibility of components and the new equipment Plaintiff purchased from

Defendant such that the system failed to work efficiently and caused damage to existing equipment

and to Plaintiff’s overall business results). Second, Plaintiff argues that the Contract was also one

for services and that the economic doctrine does not apply to service contracts.



       4
           The Court notes, “Tennessee generally follows the traditional lex loci
contractus rule, i.e., the construction and validity of a contract are governed by the law of the place
where the contract was made, absent a contrary intent.” Dryair 2000, Inc. v. Blue Winged Olive,
L.L.C., No. 1:07-CV-22, 2009 WL 311132, at *5 (E.D. Tenn. Feb. 6, 2009). “However, where
questions relating to performance of the contract are raised, the law of the state of performance is
sometimes applied.” Id.


                                                      14
       With respect to the latter argument, the undersigned notes that the Court has previously

“agree[d] that the economic loss rule is applicable to the sale of goods but does not extend equally

to contracts for the provision of services. Therefore, the rule is inapplicable to the instant case,

which concerns a contract for services.” Tan v. Wilbur Smith Assocs., Inc., No. 2:09-CV-25, 2011

WL 3421320, at *7 (E.D. Tenn. Aug. 4, 2011). As this Court has also explained, “At the pleading

stage, a determination cannot be made whether the transaction between the parties herein had as

its predominant purpose the provision of services, as alleged by plaintiff, or the sale of goods as

alleged by defendant. The record must be further developed and argued before such determination

can be made.” Am.'s Collectibles Network, Inc., 2011 WL 2118574, at *5. The Court agrees with

the above approach and will allow Defendant leave to file an appropriate motion once the record

is further developed.

       Plaintiff also argues that Defendant damaged its existing property. Both parties cite to the

Tennessee Court of Appeals decision in Messer Grieshelm Industries, Inc. v. Cyrotech of

Kingsport, Inc., 131 S.W.3d 457 (Tenn. Ct. App. 2003). In Messer, the Tennessee court analyzed

the economic loss doctrine and whether plaintiff could recover damages for property. The court

described the difference of property damage versus economic damage as follows:

               [W]e use the terms “property damage” on the one hand and
               “economic loss” on the other to describe different kinds of damage
               a plaintiff may suffer. An action brought to recover damages for
               inadequate value, costs of repair, and replacement of defective
               goods or consequent loss of profits is one for “economic loss.”
               Property damage, on the other hand, is the Restatement's physical
               harm ... to [user's] property.

Id. at 465 (quoting White & Summers, Uniform Commercial Code, § 11-4 (2d Ed. 1980) (other

quotations omitted).




                                                    15
       The court further relied on a United States Supreme Court case, summarizing as follows:

               In Saratoga, another admiralty case, the plaintiff's fishing vessel
               sank as a result of an engine room fire caused by a defective
               hydraulic system installed by the defendant boat manufacturer. The
               original purchaser of the vessel had added a skiff, a seine net and
               miscellaneous spare parts and these were all incorporated into the
               vessel when it was resold to the plaintiff and were destroyed when
               it sank. The Supreme Court noted that under its prior holding in East
               River, [476 U.S. 858 (1986)], although a plaintiff cannot recover in
               tort for physical damage a defective product causes to itself, a
               plaintiff can recover for physical damage the defective product
               causes to other property. The issue in Saratoga was whether the
               added equipment-the skiff, seine net, etc.-was part of the “product
               itself” or “other property” for which the plaintiff could recover. The
               Court found that “[w]hen a manufacturer places an item in the
               stream of commerce by selling it to an Initial User, that item is the
               ‘product itself’ ” and “equipment added to a product after the
               Manufacturer (or distributor selling in the initial distribution chain)
               has sold the product to an Initial User is not part of the product that
               itself caused physical harm. Rather, in East River's language, it is
               ‘other property’.”

Messer Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457, 464 (Tenn. Ct. App.

2003) (citing Saratoga Fishing Co., v. J.M. Martinac & Co., 520 U.S. 875 (1997)).

       In the instant matter, the Complaint alleges that the new equipment that Defendant installed

caused damage to the existing equipment. [Doc. 1-1 at ¶ 26]. Accordingly, given that the Court

must construe the Complaint in the light most favorable to Plaintiff, the Court declines, at this

time, to dismiss the negligence claim.




                                                     16
V.     CONCLUSION

       Accordingly, for the reasons explained above, the Court finds Defendant’s Motion to

Dismiss the Complaint or, in the Alternative to Compel Arbitration to Stay Proceedings, or

Alternatively, to Transfer Case to Western District of Michigan [Doc. 11] is DENIED.

     IT IS SO ORDERED.

                                           ENTER:



                                           _________________________
                                           United States Magistrate Judge




                                                 17
